Citation Nr: 1431313	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to December 2005.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in pertinent part, granted service connection for bilateral pes planus and assigned a noncompensable rating effective January 1, 2006.  

The Veteran presented before the Board in February 2010; the transcript has been associated with the virtual record.

In June 2011, the RO increased the disability rating to 30 percent disabling retroactive to the original grant of service connection; the claim remained in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In May 2012, the Board denied the claim for an initial rating in excess of 30 percent for the service-connected bilateral pes planus, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court set aside the May 2012 decision and remanded the matter to the Board. 

The Veteran has raised a claim of entitlement to service connection for plantar fasciitis.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2012).  For reasons set forth below, the matter is inextricably intertwined with the claim currently before the Board and is further addressed in the Remand portion.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in a July 2013 Memorandum Decision, the Court set aside the Board's May 2012 decision and remanded the matter for proceedings consistent with its decision.  The Court specifically found the Board failed to consider whether the Veteran's subjective complaints were accounted for in the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5276, or whether the Veteran's pes planus was more appropriately rated under other analogous rating criteria for the feet, notably Diagnostic Code 5284 for foot injuries.  The Court additionally found that the Board failed to consider whether plantar fasciitis was related to the service-connected pes planus or was considered part of his initial claim for benefits ("bilateral flatfeet foot condition pain").  See August 2005 Application for Compensation.

The Veteran claims that the rating criteria for bilateral pes planus (Diagnostic Code 5276) does not contemplate his complaints of decreased endurance and range of motion, myositis, weakness, and fatigue.  The Veteran has been variously diagnosed with bilateral pes planus and plantar fasciitis.  The Board is unable to discern which symptoms are attributed to the service-connected pes planus as opposed to any other nonservice-connected foot disabilities which may be present.  The Board is precluded from differentiating between the symptoms of the Veteran's service-connected bilateral pes planus and his other foot conditions (e.g. plantar fasciitis), in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  As such, a new VA examination is necessary prior to appellate disposition of the claim for increase.  38 U.S.C.A. § 5103A.  

During proceedings before the Court, the Veteran argued that VA failed to consider whether his diagnosed plantar fasciitis was part and parcel of his initial claim for benefits and thus, part of his service-connected bilateral pes planus disability.  As noted in the Introduction, the Board has referred the claim of service connection for plantar fasciitis to the AOJ for consideration in the first instance; however, since this issue is inextricably intertwined with the issue of increased rating for bilateral pes planus (i.e. Veteran has argued that not all symptoms of his foot disability are accounted for in the current rating criteria assigned), such claim must be developed and adjudicated prior to the readjudication of this issue.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue could have a "significant impact" on a claim for another issue and such inextricably intertwined issues must be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the bilateral pes planus.  Detailed findings (including radiographic studies) should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the feet.  

The examiner must respond to the following:

(a) List all the subjective complaints and objective findings with respect to the Veteran's bilateral feet.
(b) For each reported complaint and objective finding please indicate, if possible, whether it is a manifestation of the Veteran's flat feet disability as opposed to any other foot disability and if so, whether it is encompassed by Diagnostic Code 5276.  In answering this question, the examiner should indicate whether decreased endurance and range of motion, myositis, weakness, and fatigue are the result of the Veteran's bilateral pes planus?  
(c)  Does the Veteran have marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation?
(d) Is the Veteran's pes planus improved by orthopedic shoes or appliances?
(e) Please characterize the severity of the Veteran's pes planus, i.e. pronounced, severe, moderate, or mild.
(f) Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected bilateral pes planus alone (not including the effects of any non-service connected disabilities).

2.  Develop and adjudicate the issue of entitlement to
service connection for bilateral plantar fasciitis.  A separate rating action should be issued by the AOJ.  The Veteran should be informed that this new rating action, if unfavorable, will not be before the Board unless an appeal is perfected.
 
3. After completion of the above (development AND adjudication of claim for plantar fasciitis), readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



